Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 12/10/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-16 are pending in this office action.
Claims 1-16 have been rejected. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1 -2, 4-7, 9, 10, 11, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. US 20070190216 in view of Milne J et al. US 20090291188 in view of Lotz et al. US 2010/0063254 in view of Rogers et al. (GB 2543623) and in view of Mc Mindes et al. US 2007/0269583 and Nassar et al. US 2006/0159835.

8.	 Regarding claims 1 -2, 4-6, 11 and 15, 16, Seiler et al. discloses that gluten-free food product can be made from gluten free raw material e.g. flour (at least in claim 1 of Seiler et al.) by using kneader extruder by kneading at 100 degree C (at least in Abstract, and claims 1, 14 of Seiler et al.). It is to be noted that Seiler et al. is not specific about any one or more specific flours in the composition.
Seiler et al. is silent about 
(i) the use of de-hulled fava bean flour and its amount of de-hulled fava bean flour and
(ii)  Vegetable protein flour and its amount in addition to dehulled fava bean flour 
(iii) allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”
With respect to (i), Rogers et al. discloses that fava bean flour can be used in an amount from 15-45% by weight and 55-85% by weight of water in such a composition e.g. batter composition (at least in Page 5 line 1 also says “dehulled split fava flour) to meet claims 1, 6. Rogers et al. also discloses that fava bean flour has multi-benefits compared to traditional flour e.g. traditional wheat flour (page 5 lines 4-10). It is also to be noted Rogers et al. is used as secondary prior art to address “fava bean flour’ and that disclosed batter is similar to dough having different consistency due to different amount of water, therefore, optimizable by one of ordinary skill in the art, and Rogers et al. is analogous art. Therefore, Rogers et al. is proper secondary prior art to combine to address the amount of fava flour in the composition.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Seiler et al. to include the teaching of Rogers et al. to add the disclosed amount of de-hulled fava bean flour to the composition to meet the claimed amount of fava flour in order to include the multi-benefit nutritional effects of fava flour in the food composition (in Rogers et al., page 5 lines 4-10) and fava flour containing raw material can be used to make final fava containing food product by using kneader extruder as disclosed by Seiler et al. in order to have a continuous automated method for large scale production. 
With respect to (ii), Milne et al. discloses that the dough composition to make vegetable protein meat analogue can include pea protein in an amount from 15% to 90% by weight of the composition ([0013]). It is to be noted that from the disclosed few protein flour sources as disclosed by Milne et al.  ([0014]), one of ordinary skill I the art would have been motivated to select pea protein because pea protein is gluten free and therefore, is allergy free flour as disclosed by Lotz et al. ([0029], [0068], [0010]). 

With respect to (iii), regarding the claim limitation of “allowing the dough to exit the extruder via a cooling die to form the food product at 50-95 degree C as claimed in claim 1 and “at 50-85 degree C as claimed in claim 11”, Seiler et al. discloses that gluten-free food product can be made from gluten free raw material e.g. flour (at least in claim 1 of Seiler et al.) by using kneader extruder by kneading at 100 degree C (at least in Abstract, and claims 1, 14 of Seiler et al.). 
Regarding the claimed condition, Mc Mindes et al. discloses that a cooling die is attached to a cooking extruder and cooling die cools and shapes the dough mixtures ([0100]) and cooling die maintains the temperature ranging from 85 to 105 degree C ([0101]) and cooling die induces proper fiber formation with desired dimension ([0102]).
It is to be noted that regarding the amended claim limitation of “at atmospheric pressure’ as claimed in amended claim 1, Mc Mindes et al. discloses that the extrudate generally expands to form a fibrous cellular structure as it enters a medium of reduced pressure (atmospheric) ([0060]) which is interpreted as dough exits extruder at atmospheric pressure of claim 1 to make the final product. Therefore, it is considered as an implicit disclosure that the complete process of extrusion to make the final product has been performed at atmospheric pressure to meet amended claim 1. This also 
Therefore, one of ordinary skill before the effective filling date of the claimed invention would have been motivated to modify Seiler et al. to attach barrel and a die and a cooling jacket attached ‘cooling die’ as disclosed by Mc Mindes et al. to exit at a lower temperature which can be as low as 85 degree C ([0101]). Therefore, it would have been obvious and it is within the skill of one of ordinary skill in the art to attach the cooling die at the end of the barrel at a temperature which is lower temperature of 85 degree C at the exit port of the cooling die in order to receive cooled product.
Absent showing of unexpected results, the specific amount of cooling temperature of cooling die is not considered to confer patentability to the claims. As the cooling die temperature condition is variable that can be modified, among others, by adjusting the desired die temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed cooling temperature condition cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of die temperature in Seiler et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired temperature which will be exit temperature of the cooling die (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

McMindes et al. also discloses that the extrusion method without using vacuum.  Therefore, it meets new claim 16. 

9.	 Regarding claim 15, claim 15 is a product-by-process claim. Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a 

10. 	Regarding claim 7, Rogers et al. discloses dehulled fava bean is used in the composition (page 5 lines 1-2). Therefore, the disclosure can be interpreted, as the dehulled fava bean flour is free of hull to read on the claim limitation of “at most 10 wt. % of hulls” of claim 7.

11. 	Regarding claim 9, Nassar et al. discloses that various flavors, spices , colours , vitamins can be used in such a composition ( [0003], [0006]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Seiler et al. to include the teaching of Nassar et 

12.	Regarding claim 10, McMindes et al. discloses that the thickness of the extrudate at least 12 mm ([0104]) which is encompassed by claimed thickness of 2-30 mm and meets the claim limitation of “food product at the exit of the cooling die has a thickness of 2-30mm” of claim 10. It is to be noted that and as mentioned above, Mc Mindes et al. discloses that exit temperature is at a lower temperature which can be as low as 85 degree C ([0101]). Therefore, it would have been obvious that the exit port is “cooling die” cooling die which has the thickness of least 12 mm ([0104]) as claimed in claim 10. 
	Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the cooling die configuration of Seiler et al.in view of  Nassar et al.  in view of Rogers et al. and in view of Mc Mindes et al. by including the teaching of McMindes et al. who discloses that the thickness of the extrudate at least 12 mm ([0104]) which meets claim 10 in order to have desired configuration of the cooling die for the desired size and shape  of the extruded product. 

13.	Regarding claim 12, Seiler et al. discloses that the mixing the ingredients with the addition of water can be performed in a mixer/ kneader in the form of a two –screw extruder ([0048], e.g. water is metered).

14. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. US 20070190216 in view of  Milne J et al. US 20090291188 in view of Lotz et al. US 2010/0063254  in view of Rogers et al. (GB 2543623) and in view of Mc Mindes et al. US 2007/0269583 and Nassar et al. US 2006/0159835 as applied to claim 1 and further in view of evidence given by NPL Fava bean protein.

15. 	Regarding claim 3, and as discussed above for claim 1, Seiler et al.in view of  Nassar et al.  in view of Rogers et al. and in view of Mc Mindes et al. disclose that fava bean flour can be used in an amount from 15- 45% by weight in such a composition e.g. batter composition (in Rogers et al. at least in Page 5 line 1 also says “dehulled split fava flour) as an important high protein source (page 5 line 3)
It is also to be noted that it is known that dehulled fava bean will contain inherently the claimed range amount of protein per 100 gm flour and is evidenced by NPL dehulled fava bean protein (page 5 under Technical Information, 27.7% protein in dehulled Fava Bean Flour).

16.	Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. US 20070190216 in view of Milne J et al. US 20090291188 in view of Lotz et al. US 2010/0063254 in view of Rogers et al. (GB 2543623) and in view of Mc Mindes et al. US 2007/0269583 and Nassar et al. US 2006/0159835 as applied to claim 1 and further in view of Utena et al. USPN 4247574.

17.	 Regarding claims 13, 14, modified Seiler et al. is silent about vacuum-packed food product and sterilizing the vacuum-packed food product.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Seiler et al. by including the teaching of Utena et al. to perform vacuum-packing followed by sterilization in order to make a sterile packed product.

18. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. US 20070190216 in view of Milne J et al. US 20090291188 in view of Lotz et al. US 2010/0063254 in view of Rogers et al. (GB 2543623) and in view of Mc Mindes et al. US 2007/0269583 and Nassar et al. US 2006/0159835 as applied to claim 1  and further in view of Sozer Aykal et al. (WO 2015/158959).

19. 	Regarding claim 8, Seiler et al. in view of secondary prior arts disclose that the particle size of fava bean flour is less than 100 micron (in claim 7 of Rogers et al.) which is suitably preferred and desired particle size containing flour as disclosed by Sozer Aykel et al. (in Sozer Aykel et al. page 4 lines 28-32 and page 5 lines 8-12) in order to provide desired good texture in such a composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Seiler  et al. to include the teaching of Rogers et al. who discloses that the particle size of fava bean flour is less than 100 micron (in claim 7 of Rogers et al.) which is suitably preferred and desired particle size 
Even if Sozer Aykel et al. discloses fermented fava bean, however, Sozer Aykel et al. is used to address particle size of similar product.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.

Response to arguments
20.	Applicants’ arguments and amendments have been considered. Applicants’ amendments and arguments overcome the rejections of record.  Accordingly, two new prior arts of record, for example, Seiler et al. US 20070190216 as primary prior art and  one new secondary prior art by Milne J et al. US 20090291188 , Lotz et al. US 2010/0063254 and  Nassar et al. US 2006/0159835 have been used in this office action. 
As because, applicants amendments and arguments overcome the rejections of record using Nakano et al. as primary prior art, therefore, the arguments made for the primary prior art by Nakano et al. and secondary prior art by Cohen et al. have been considered as moot and  have not been addressed.  

21.	Applicants argued in remarks section,  page 2 last paragraph that “Batter composition made with fava flour” is not suitable for extrusion” (in Remarks, page 7, last paragraph). 
In response to (i) , it is to be noted that  Rogers et al. has not mentioned that fava flour containing batter is not extrudable. However, even optional, examiner used another secondary prior art by Nassar et al. who discloses that fava beans in combination with proteinaceous flours can be used to make food product using extrusion method (at least in claim 1 of Nassar et al.). Therefore, Seiler et al.  in view of secondary prior arts of record and in combination with Nassar et al. can address that fava flour containing batter in combination with other  proteinaceous material are extrudable. 

22.	Applicants argued in remarks section on pages 3-5, in particular on page 3 (and similar arguments in different sections on pages 4,5 ) that “Nakano refers to an extrusion of soy products and does not teach or suggest a product that cannot be extruded. Rogers refers to a batter composition that cannot be extruded. According to a Google Patents search, there are over 5,000 records that include the words “fava bean.” Without more and including the fact that extrudable products and non-extrudable products are completely different in their science, production, use and composition and, therefore, it would not be obvious to combine Nakano and Rogers”.
In response, Nakano et al. is not used as primary prior art in this office action. Regarding Rogers et al.,  it is to be noted and as mentioned above in the office action 

23.	Applicants argued on page 5 that “ The Examiner contends that McMindes refers to a cooling die at 85°C to 105°C. This temperature ranges referred to in McMindes is for the temperature of the cooling die, not to the temperature of the food product at the exit of the cooling die as included in the claimed subject matter of claim 1. The temperature of a cooling die can be different from the temperature of a food product exiting therefrom. The temperature may cool the food product passing therethrough, but may not reduce the temperature of the food product to the temperature of the cooling die, the later depending on a number of factors including, but not limited to the dwell time of the food product in the cooling die. None of these factors or the temperature of the product exiting the cooling die are referred to in McMindes. The claimed subject matter includes the temperature of the food product which is the more important”.
In response, Mc Mindes et al. discloses that a cooling die is attached to a cooking extruder and cooling die cools and shapes the dough mixtures ([0100]) and cooling die maintains the temperature ranging from 85 to 105 degree C ([0101]) and 

24.	Applicants argued in remarks section, on pages 5, 6, e.g. last paragraph of page 5 that Mc Mindes et al. has used preferred protein is soy protein ([0020]) and does not refer to food products comprising fava bean flour”.
In response, it is to be noted that (i) Mc Mindes et al. is used to address the specific extrusion condition of the claimed invention and (ii) ‘preferred” choice does not exclude other vegetable protein. In addition, Mc Mindes et al. is used to address that the extrudate generally expands to form a fibrous cellular structure as it enters a medium of reduced pressure (atmospheric) ([0060]) which is interpreted as dough exits extruder at atmospheric pressure of claim 1 to make the final product. Therefore, it is considered as an implicit disclosure that the complete process of extrusion to make the final product has been performed at atmospheric pressure to meet amended claim 1. This also 
However, note that while Mc Mindes et al. do not disclose all the features of the present claimed invention, Mc Mindes et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namelyclaimed specific conditions of extrusion as claimed in claims 1, 16, and in combination with the primary reference, discloses the presently claimed invention.
As because new prior arts have been used to address the amended claim limitations of the amended independent claims 1 and 16, the rejection is made as final. 

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792        
                                                                                                                                                                                                /DONALD R SPAMER/Primary Examiner, Art Unit 1799